Citation Nr: 1208358	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  98-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter came to the Board of Veterans' Appeals (Board) from an April 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in March 2003.

In a November 2009 decision, the Board denied entitlement to service connection for left ear hearing loss and hypertension; determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for chronic labyrinthitis and tinnitus; and, granted entitlement to service connection for gastrointestinal disability, characterized as irritable bowel syndrome with chronic diarrhea.  In a July 2011 Memorandum Decision and August 2011 Judgment, the Court vacated the Board's decision with regard to the denial of service connection for left ear hearing loss and hypertension and remanded the issues for further proceedings consistent with the decision.  As the Veteran did not raise any argument with regard to the Board's finding that new and material evidence had not been received to reopen a claim of entitlement to service connection for chronic labyrinthitis and tinnitus, the Court found this claim to be abandoned on appeal.  The Court also noted that the grant of service connection for irritable bowel syndrome was not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Left ear hearing loss

In August 2008, a VA examiner conducted a review of the Veteran's records to determine the etiology of his left ear hearing loss.  The examiner noted a history of service in Vietnam with extensive noise exposure.  There was also a history of chronic labyrinthitis with possible surgical labyrinth chemical labyrinthectomy having been performed.  The examiner acknowledged a February 1987 abnormal audiogram, ABR, and ENG examination which showed he was experiencing symptoms of labyrinthitis and hearing loss.  The records showed a history of chemical labyrinthectomy having been performed in 1993.  The examination showed a positive Romberg, profound neurosensory hearing loss, abnormal ENG, and a diagnosis of chronic disequilibrium.  He was referred for vestibular rehabilitation.  The examiner acknowledged the June 2008 VA examination findings of profound neurosensory hearing loss, left side.  The examiner stated that upon review of the records, the Veteran's hearing loss is of two distinct causes.  The examiner stated his impression that the Veteran has noise exposure which is subsequent to hearing loss which is reflected in the right ear.  Superimposed on the noise-induced hearing loss on the left side has been a profound hearing loss secondary to labyrinthitis and chemical labyrinthectomy.  The examiner explained that hearing loss secondary to noise exposure is usually bilateral in nature.  History loss associated with labyrinthitis is unilateral and related to the involved ear having the labyrinthitis.  If he had not developed the labyrinthitis, then both ears would show neurosensory hearing loss consistent with noise exposure.  However, his superimposed labyrinthitis has created a much more profound hearing loss on the left, and therefore creates the difference between the two ears.  

As the examiner failed to adequately opine as to a possible nexus between the diagnosed hearing loss in the left ear and noise exposure during service, such VA examination and opinion is inadequate.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his left ear hearing loss disability.

Hypertension

In June 2008, the Veteran underwent a VA examination.  The examiner noted that he had been treated for hypertension for 12 to 15 years, and was presently on medications with good control of his blood pressure.  His blood pressure readings were 130/88, 132/90, and 120/82.  The examiner diagnosed hypertension.  The examiner stated that his hypertension is most likely essential in nature.  It is well controlled.  The examiner stated that stress can elevate blood pressure episodically, and there has been speculation that stress may play a role in developing hypertension.  The examiner stated, however, that this has not been definitively established.  To say that the Veteran's stress related to his PTSD is the cause of his hypertension would require resorting to speculation.

The VA examiner, however, did not provide an opinion as to whether the Veteran's service-connected PTSD aggravates his hypertension.  Thus, the Veteran should be afforded a new VA examination to assess the nature and etiology of his hypertension.  

In light of these matters being remanded, updated VA outpatient treatment records from April 30, 2008 should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be requested to identify any post-service medical providers pertaining to his left ear hearing loss and hypertension, and treatment records should be obtained from any identified medical providers.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify any and all private medical providers pertaining to left ear hearing loss and hypertension.  An attempt should be made to obtain treatment records from all identified medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Updated VA outpatient treatment records should be associated with the claims folder for the period April 30, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA audiological examination with an examiner with appropriate expertise to ascertain the nature and etiology of his claimed left ear hearing loss.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that left ear hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of left ear hearing loss.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed hypertension.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to PTSD?

b)  Has hypertension at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to PTSD, and if so, what measurable degree of hypertension is due to PTSD?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the treatment records and lay statements of the Veteran.

5.  Then, readjudicate the issues of entitlement to service connection for left ear hearing loss, and hypertension, to include as due to PTSD, pursuant to 38 C.F.R. § 3.310.  If either of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


